DETAILED ACTION
	Examiner acknowledges applicant’s remarks dated 12/29/20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments see page 5 filed 12/29/2020, with respect to previous rejection have been fully considered and are persuasive.  The rejection of 10/05/2020 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Richard LaCava (#41,135) on 1/15/2021.
	The application has been amended as follows:
Claim 13-20. (currently cancelled)

Reason for Allowance
Claims 1-12 are allowed.  Claims 13-20 are cancelled.
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest A temperature sensor comprising: a first electrode layer; a second electrode layer; and a thermistor layer between the first electrode layer and the second electrode layer, the thermistor layer comprising a spinel semiconductor ceramic composition powder containing Mn, Ni, and Fe, and an organic polymer component, wherein in the spinel semiconductor ceramic composition powder, a molar ratio of Mn to Ni is 85/15 > Mn/Ni > 65/35, and when a total molar quantity of Mn and Ni is 100 parts by mol, a content of Fe is 30 parts by mol or less, and the spinel semiconductor ceramic 
The closest reasonable prior art reference is Yoshiki et al. (JP201000237065) teaches a thermistor with a spinel semiconductor ceramic composition powder containing Mn, Ni, and Fe, and an organic polymer component, wherein in the spinel semiconductor ceramic composition powder, a molar ratio of Mn to Ni is 40/60 to 66/33,  . However, Yoshiki does not teach the spinel semiconductor ceramic composition powder has a peak corresponding to a (220) plane thereof in an X-ray diffraction pattern, and the peak has a half width of 0.15 or more.

The secondary reference, Aikawa does not teach the spinel semiconductor ceramic composition powder has a peak corresponding to a (220) plane thereof in an X-ray diffraction pattern, and the peak has a half width of 0.15 or more.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a temperature sensor comprising a thermistor layer comprising a spinel semiconductor ceramic composition powder containing Mn, Ni, and Fe, and an organic polymer component, wherein in the spinel semiconductor ceramic composition powder, a molar ratio of Mn to Ni is 85/15 > Mn/Ni > 65/35, and when a total molar quantity of Mn and Ni is 100 parts by mol, a content of Fe is 30 parts by mol or less, and the spinel semiconductor ceramic composition powder has a peak corresponding to a (220) plane thereof in an X-ray diffraction pattern, and the peak has a half width of 0.15 or more.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855